MEMORANDUM**
Arizona state prisoner Billy Lipps appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.
The district court properly dismissed Lipps’ action for failing to exhaust administrative remedies prior to filing his original complaint. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam) (joining eight other circuits in holding that 42 U.S.C. § 1997(e) requires exhaustion before the filing of a complaint).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.